Citation Nr: 1705999	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  09-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a cervical spine disability prior to October 28, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988, June 1999 to June 2000, and August 2007 to September 2007.  He also served in the Navy Reserves for 18 years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a 20 percent rating for the cervical spine disability.  

In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript has been associated with the claims file.

Historically, the Board issued a decision in January 2015 that, in pertinent part, denied a rating in excess of 20 percent for a cervical spine disability prior to October 28, 2014.  In an August 2015 Joint Motion for Partial Remand, the parties remanded this issue for a statement of reasons and bases that more adequately addresses the Veteran's functional limitation of his cervical spine.  The parties did not disturb the remainder of the January 2015 Board decision that: denied a rating in excess of 30 percent for a cervical spine disability since October 28, 2014; denied a rating in excess of 10 percent for a right ankle disability prior to October 28, 2014, and to a rating in excess of 20 percent thereafter; and granted a 20 percent rating for left upper extremity radiculopathy from March 30, 2004 until July 6, 2007, and a 60 percent rating thereafter.  As such, those issues are no longer on appeal and will not be further discussed.   

In the Board's January 2015 decision, it also was noted that, during the course of the appeal, the RO had granted entitlement to a total disability rating based on individual unemployability (TDIU), and therefore the issue was no longer on appeal.  The August 2015 Joint Motion for Partial Remand did not provide further comment, and the Board here reiterates that TDIU has already been awarded and is no longer on appeal.
In December 2015, the Board continued to deny a rating in excess of 20 percent for cervical spine disability prior to October 28, 2014.  The Veteran again appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2016 Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR.  The Board observes that the while the Veteran had a private attorney representing him before the Court, the June 2014 VA Form 21-22 (appointing Disabled American Veterans (DAV) as the Veteran's representative in all of the matters pending before the Board) remains in effect, and the Veteran has made no indication of a desire to change his representation before the Board.  Thus, the Veteran retains the same representative for the cervical spine issue before the Board.


FINDING OF FACT

Given the Veteran's pain and corresponding functional impairment, together with the ameliorative effects of medication and treatment to treat the disability, the evidence reasonably shows the Veteran's cervical spine disorder has been productive of limitation of flexion to 15 degrees or less as of November 16, 2010; without evidence of ankylosis or incapacitating episodes of intervertebral disc syndrome of at least four weeks.


CONCLUSION OF LAW

Effective November 16, 2010 (no earlier), the criteria for a disability rating of 30 percent, and no more, for service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2015); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the September 2013 Board videoconference hearing, it is noted that the Court has determined that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned VLJ identified the issues on appeal, and solicited testimony from the Veteran relating to his claims, to include identifying any outstanding pertinent evidence.  As such, the duties set forth in 38 C.F.R. 3.103 (c)(2), were satisfied.

Furthermore, VA examinations have been conducted, prior to October 28, 2014, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(2) (West 2015).  

The Board has considered whether a retrospective medical opinion may be needed to determine the likely severity of his service-connected neck condition absent the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63   (2012); Chotta v. Peake, 22 Vet. App. 80 (2008).  It would not appear reasonable to do so at this point for two reasons.  First, it would be impossible to go back in time and ask the Veteran to stop taking his medication in order to evaluate the non-medicated severity of his condition.  Second, there is no reasonable or rational basis to believe that any medical expert could determine the actual severity of the Veteran's unmedicated condition except on the basis of speculation.  Because the law does not allow the Board to reach a decision on such a speculative basis, a VA examination doing this would not provide the evidentiary foundation for a favorable (or unfavorable) outcome.  See 38 C.F.R. § 3.102; Jones, 23 Vet. App. at 389-91. As such, a new VA examination cannot be ordered on this basis. 

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to DCs 5235 to 5243.  38 C.F.R. § 4.71a.  The following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 20 percent evaluation will be assigned for a cervical spine disability where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion (ROM) of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

As discussed in the Introduction, the Board's January 2015 decision regarding the neurologic component of the Veteran's cervical spine disability has not been disturbed, and therefore is no longer on appeal and will not be further discussed.  The only remaining issue on appeal is that of entitlement to a rating in excess of 20 percent for the orthopedic component of the cervical spine disability prior to October 28, 2014.  During this period, the Veteran's disability has been rated as 20 percent disabling under DC 5242.  

The Board notes at the outset that there is no evidence at any time of ankylosis, favorable or unfavorable, of the cervical spine or the entire spine.  None of the pertinent VA examination reports from July 2004, August 2005, July 2007, October 2008, November 2008, or November 2010 identified any ankylosis, favorable or unfavorable, of the cervical spine or the entire spine.  Thus, a rating in excess of 30 percent is not warranted prior to October 28, 2014.

In order to warrant the next higher (i.e. 30 percent) rating prior to October 28, 2014, the evidence must show, after taking into account all functional impairment forward flexion of the cervical spine restricted to 15 degrees or less.  Between March 30, 2004 and October 27, 2014, there are numerous measurements of the Veteran's cervical ROM with regard to forward flexion that are supported by discussion of the associated functional impairment, as detailed below.    

On VA examination in July 2004, the Veteran reported aching pain in the neck that worsened at intervals throughout the day and became sharp.  The pain was worse at the end of the day, and the severity of the pain was described as between 6 and 8 out of 10.  The Veteran reported stiffness in the neck that was worst during the mornings.  He stated that, after working all day, he felt weakness and fatigue in his neck.  The Veteran stated that he was not currently receiving any treatment for his neck other than rest and stretching.  He reported that flare-ups occurred after he worked several days in a row, and lasted until the next day or longer, awakening him at night.  He stated that precipitating factors were lifting heavy objects over 25 pounds and turning his neck in a certain way.  He described difficulty lifting, twisting, and turning during flare-ups.  The examiner noted that painful motion, weakness, and fatigue were reported by the Veteran, but not poor coordination or instability.  On examination, the Veteran's forward flexion of the cervical spine was limited to 30 degrees, with pain reported at 30 degrees. 

The Veteran was provided another VA cervical spine examination in	 August 2005.  At that time, the Veteran reported pain and limitation of motion in his neck, and he stated that any movement of his neck caused it to hurt.  His forward flexion of the cervical spine was limited to 18 degrees.  The examiner noted that there was no change in the cervical spine ROM on repetition due to pain, weakness, fatigue, endurance, or incoordination. 

The Veteran was again examined in July 2007.  At that time, the Veteran's forward flexion of the cervical spine was measured to 45 degrees (i.e. full range of motion, per Note (2) of the General Rating Formula for the Spine), with pain beginning at 45 degrees and pain after repetition.  However, the forward flexion of the cervical spine was still measured to 45 degrees even after repetitive use.   

On VA examination in October 2008, the Veteran reported pain in the neck, and stated that this symptom was intermittent and was brought on by any activity involving the neck or arms, such as lifting heavy objects, walking too long, bending repeatedly, lifting his arms over his head, or doing any exercises including push-ups.  The Veteran reported that, as a result of his neck pain, he could not drive for long periods, could not walk or run for long periods, and could not lift more than 10 pounds or do weight-lifting exercises.  However, the Veteran was able to walk two miles and could stand for an unlimited period.  His sitting was not limited except in that he needed to periodically stand up and shift position when his spine started hurting.  

The Veteran was again examined in November 2008, at which time he reported significant pain, especially with repetitive activities, though no incapacitating episodes within the previous 12-month period.  On examination, the Veteran's forward flexion of the cervical spine was limited to 30 degrees after repetition.  The examiner noted that this loss of ROM was due to pain, fatigue, weakness, lack of endurance and loss of coordination, with pain and weakness being the most significant factors in limiting the Veteran's forward flexion.  

According to a March 2009 VA treatment record, the Veteran had mildly limited flexion secondary to pain.   

A November 2009 private physical therapy note reflected forward flexion of the cervical spine limited to 40 percent of normal movement (i.e. roughly 18 degrees).  A January 2010 private physical therapy record noted that forward flexion of the cervical spine had initially been limited to 40 percent of normal movement (i.e. roughly 18 degrees), but currently was only limited to 75 percent of normal movement (i.e. roughly 34 degrees).  

According to an April 2010 VA physical therapy note, the Veteran's forward flexion of the cervical spine was limited to 18 degrees with pain. 

On VA examination in November 2010, the Veteran reported regularly waking up with a stiff neck and experiencing knife-like pain in his neck that varied in intensity from 5 to 10 out of 10, and usually occurred at a level of 8 or 9 out of 10.  The Veteran stated that the pain was present every day.  Range of motion of the cervical spine was measured to be 25 degrees on the first attempt, and this limitation in motion was noted to be due to pain and weakness but not due to lack of endurance or incoordination.  After three subsequent repetitions, the range of motion was further limited to 22 degrees, and the examiner noted that this limitation of motion was due to pain and weakness but not incoordination or fatigue.  The VA examiner emphasized that these measurements were achieved with the ameliorating effects of both Vicodin and Tramadol.  Indeed, the examiner noted that the Veteran took a Vicodin at 7 a.m. on the day of the examination, and during the examination, had to take one Tramadol tablet.  The examiner, however, did not indicate that the range of motion would otherwise have been 15 degrees or less without these medications.  The examiner also specifically noted that, after taking into account the factors mentioned in 38 C.F.R. § 4.40, 4.40, 4.59, the Veteran's forward flexion of the cervical spine was limited by 23 degrees (i.e. he was able to forward flex to 22 degrees, as normal ROM of the cervical spine is 0 to 45 degrees, per Note (2) under the General Rating Formula for the Spine).

According to a November 2012 VA treatment record, the Veteran had "limited flexion of neck due to pain." 

In a September 2013 letter, the Veteran reported that he could not sit at a computer long enough to complete his school work due to his neck pain.  

At the Veteran's September 2013 Board hearing, he testified that he experienced daily flare-ups with his neck disability, and that his symptoms prevented him from being able to pick up, and play with his kids.  

After resolving reasonable doubt in favor of the Veteran, the Board finds that a 30 percent rating is warranted from November 16, 2010 (the date of the VA examination).  

Although the Veteran did not have limited forward flexion of 15 degrees or less during the November 16, 2010 examination, painful movement must be taken into account when rating a disability based on limitation of motion.  DeLuca, 8 Vet. App. at 205-206.  To receive disability compensation for painful motion, that pain must result in functional loss, i.e., limitation in the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  Here, the Veteran's symptoms of painful motion were specifically noted during the November 16, 2010 VA examination.  

Additionally, the Veteran has provided competent and credible testimony that he experiences flare-ups and that he is unable to pick up and play with his kids.  Thus, in light of Mitchell, a 30 percent rating is warranted since the November 16, 2010 examination date. 

Moreover, in reaching the above determination, specifically pertaining to the disability rating for the Veteran's cervical spine, the Board has been mindful that the Veteran has been taking medication throughout the appeal period, to ameliorate the severity of his medical conditions.  The examiner specifically noted the Veteran took medication prior to and during the November 16, 2010 examination.  Such ameliorative effects cannot be directly taken into account when considering which disability rating to assign because none of the applicable diagnostic codes (for cervical spine disability) directly contemplate the effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). 

Nonetheless, in all cases, the Board must assign a disability rating by interpreting the reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present, including how the disabilities affect him under the ordinary conditions of daily life.  See 38 C.F.R. §§ 4.3, 4.10.  Therefore, the relief provided by his medication is directly "relevant to the [his] overall disability picture."  See Jones, 26 Vet. App. at 63. 

On this basis, as explained herein above, there is no reasonable or rationale basis to undertake any further evidentiary development because doing so would provide no more than a speculative and hypothetical basis directed at determining what the Veteran's disability picture might possibly be without the ameliorative effects of his medication.  The law expressly forbids the Board from resolving reasonable doubt on the basis of pure speculation or remote possibility.  See 38 C.F.R. § 3.102, 4.7. 

Accordingly, in reaching the outcome decided, the Board has limited itself to considering the Veteran's actual disability picture as manifested by the effects of this disability in his daily life as contemplated by Code 5242 instead of considering the hypothetical situation that might exist absent medication.  Reasonable doubt has been resolved in his favor where possible, but reasonable doubt cannot be resolved to assign a higher disability rating on the hypothetical basis of what the Veteran's disability picture might possibly be without the ameliorative effects of medication.

Finally, as there is no evidence that the Veteran's cervical spine disorder has resulted in intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks during the past 12 months.  A higher rating based on incapacitating episodes is not warranted at any time during the appeal period under consideration.

III.  Other considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's cervical spine disability which, prior to October 28, 2014, was characterized by limitation of motion and functional impairment, as described in detail above.  Those manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

The Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of cervical spine symptoms are consistent with the degree of disability addressed by the 20 and 30 percent evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disability, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt, there are no additional symptoms that have not already been attributed to a specific service-connected condition.   Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability that can only be attributed to the combined effect of multiple conditions.


ORDER

Effective November 16, 2010 (no earlier), a 30 percent disability (no higher) rating for service-connected cervical spine disorder is granted, subject to the applicable criteria governing the payment of monetary benefits.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


